o Oo sD DH NH Rm |W Hm

MW NRHN HY NNN wD we eS
eo NAAR OND HK SECHKSRARKABUDREBRHA IS

 

 

Case 2:17-cr-00218-RSL Document 110-2 Filed 05/31/19 Page 1 of 7

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, No. CR17-218-RSL
Plaintiff, [PROPOSED]
Vv.
AMENDED FINAL ORDER
OF FORFEITURE

GREGORY L. SMITH,

Defendant.

 

 

THIS MATTER comes before the Court on the United States’ Motion for Entry of
an Amended Final Order of Forfeiture (the “Motion”) for the following property:
a. The following property, seized-on or about August 13, 2017, from the
premises of 12555 27th Avenue NW, Seattle, Washington:
1. Approximately $28,878 in U.S. currency;
2. Approximately $6,873 in U.S. currency;
b. The following property seized on or about August 13, 2017, in SeaTac,
Washington from the Defendant:
1. Approximately $5,000 in U.S. currency;
2. Approximately $1,698 in U.S. currency;

Amended Final Order of Forfeiture - 1 UAE STATS SSE
ned S : TEWART STREET, SUITE
United States v. Smith, CR17-218-RSL SEATTLE, WASHINGTON 98101

(206) 553-7970
oO eo YTD HWM & WwW HY =

mw NNN HH HD hb
eI AA EON HS SERS UA ARORES

 

 

Case 2:17-cr-00218-RSL Document 110-2 Filed 05/31/19 Page 2 of 7

c. The following property, seized on or about August 14, 2017, from the

Defendant’s residence, located at 10090 Des Moines Memorial Drive South, Seattle,

Washington:

1. One Target Patriot .327 Magnum caliber revolver, with serial
number 85768;
One Arminus HW3 Revolver, with serial number 74768;
One Taurus .357 Magnum caliber revolver, with serial number
NK 162356;

4, One Jiminez Arms 9mm caliber pistol, with serial number 204855;

5. One Taurus PT 1911 .45 caliber pistol, with serial number
NGM94882;

6. One Sig Sauer P320 pistol, with serial number 58B205003;

7. One Smith & Wesson .44 Magnum caliber revolver, with serial
number AWU4914;

8. One F.LLI Pietta revolver, with serial number PK 123420;

9. One Mod RG26 .25 caliber pistol, with serial number U105649;

10. One Walther PK380 pistol, with serial number PK018647;

11. One New Frontier LN-15 rifle, with serial number NLV58417;

12. One Knight Black Powder rifle .50 caliber, with serial number
431361;

13. One Ruger .22 caliber rifle, with serial number 351-00955;

14. One Norinco SKS rifle, with serial number 824;

15. One Mossberg Model 88 12-gauge shotgun, with serial number
MV51206S;

16. One Extar EXP556 rifle, with serial number EP06637;

17. One Ruger SP101 .357 Magnum caliber revolver, with serial number
576-57384;

18. Approximately $773,524.36 in U.S. currency;

Amended Final Order of Forfeiture - 2 UNITED STATES ATTORNEY

United States v. Smith, CR17-218-RSL

700 STEWART STREET, SuiTE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
oO eo KN DH Oh Bm YW LH eo

Nw NY NY NY NK NY KN KH ty
eIAAAR HONK SES AABDREBEHRAS

 

 

Case 2:17-cr-00218-RSL Document 110-2 Filed 05/31/19 Page 3 of 7

19. One 50 gram Suisse fine gold bar inscribed with “07233”;
20. One 1 troy ounce fine gold bar inscribed with skull & bones image;
21. One 2 troy ounce gold bar inscribed with skull & bones image;
22. One 1 ounce Suisse fine gold bar inscribed with “B280405”;
23. One 1 ounce Suisse fine gold bar inscribed with “C032089”;
24. One 1 ounce Suisse fine gold bar inscribed with “C082464”;
25. One 1 ounce Suisse fine gold bar inscribed with “(C018515”;
26. One 1 ounce Suisse fine gold bar inscribed with “C0105975”;
27. One 1 ounce Suisse fine gold bar inscribed with “C133456”;
28. One | ounce Suisse fine gold bar inscribed with “C148136”;
29. One 1 ounce Suisse fine gold bar inscribed with “C160340”;
30. One 2.5 gram Goldgram IGR gold bar inscribed with “B042077”;
31. One 2.5 gram Goldgram IGR gold bar inscribed with “U54064”;
32. One 5 gram fine gold bar inscribed with “No. 37605”;
33. One 1 ounce Perth Mint Australia fine gold bar;
34. One 1 ounce Valcambi Suisse fine gold bar inscribed with
“AA281672”;
35. One 1 ounce Valcambi Suisse fine gold bar inscribed with
“AA243558”;
36. Two 1 ounce Sunshine Minting fine gold bars;
37. One 1 ounce fine gold bar inscribed with “ebay”;
38. One 1 kilo fine silver bar inscribed with “D1072167”;
39. One 1 kilo fine silver bar inscribed with “D1072192”:
40. One 1 kilo fine silver bar inscribed with “D1081257”;
41. Six 5 troy ounce Apmex fine silver bars;
42. One 10 troy ounce SilverTowne fine silver bar;
43. One 10 ounce fine silver bar inscribed with “Reserve Scottsdale”;
44. One 1 Kilo Republic Metals Corp. fine silver bar;
Amended Final Order of Forfeiture - 3 UNITED STATES ATTORNEY
United States v. Smith, CR17-218-RSL GER eater

(206) 553-7970
Oo fe SH nH BP WwW HM Be

NY NM YN Nw NN wD &
oY A AE HUH HEY FSFE eORURDEREEHRAS

 

 

Case 2:17-cr-00218-RSL Document 110-2 Filed 05/31/19 Page 4 of 7

45. . One 10 ounce Johnson Matthey fine silver bar inscribed with
“R6160”;

46. One 1 Kilo RMC Republic Metals fine silver bar inscribed with
“D1057916”

47. | One 5S troy ounce silver bar inscribed with “Pan American Silver
Corp.”;

48. One 10 troy ounce fine silver bar inscribed with “Proclaim Liberty”;

49, One 2016 China Gold Panda 500 Yuan 30 grams gold coin;

50. One 1/10 ounce Chinese Panda 50 Yuan gold coin;

51. One 1/4 ounce Chinese Panda 100 Yuan gold coin;

52. One 1/2 Chinese Panda 200 Yuan gold coin;

53. One 1/20 ounce Chinese Panda 20 Yuan gold coin;

54. One 2016 50 dollar gold Buffalo coin;

55. | One American Gold Eagle 1/2 ounce fine gold coin;

d. The following property, seized on or about August 15, 2017, from storage
unit number L051, located at 10020 Martin Luther King Way South in Seattle,
Washington:

1, Approximately $50,000 in U.S. currency;
2. One Glenfield Mod 25 .22 Caliber rifle, with serial number
72412279;

e. The following property, seized on or about August 18, 2017, from a safe

deposit box located at 600 Pine Street in Seattle, Washington:
1. Approximately $34,700 in U.S. currency;

f. The following property, seized on or about January 24, 2018:

1. Approximately $7,535.35 in U.S. funds seized from Acorns

investment account ending in 3606, held in the name of Gregory

Smith;
Amended Final Order of Forfeiture - 4 UNITED STATES ATTORNEY
United States v. Smith, CR17-218-RSL 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
oO eo ND A S& W HN =

N NHN NHN HDHD
eI AAR HOSE SF CR DVR ARBRK AS

 

 

Case 2:17-cr-00218-RSL Document 110-2 Filed 05/31/19 Page 5 of 7

10.

11.

12.

Approximately $10,014.83 in U.S. funds seized from a Stash
Investments account held in the name of Gregory Smith;
Approximately $9,337.63 in U.S. funds seized from State Farm
Investment Account ending in 1217, held in the name of Gregory
Smith;

Approximately $2,106.17 in U.S. funds seized from TD Ameritrade
account number ending in 9701, held in the name of Gregory Lynn
Smith;

Approximately $1,625.87 in U.S. funds seized from Charles Schwab
account number ending in 2478, held in the name of Gregory Lynn
Smith;

Approximately $1,810.97 in U.S. funds seized from Charles Schwab
account number ending in 2159, held in the name of Gregory Lynn
Smith;

Approximately $239 in U.S. funds seized from PayPal account
number ending in 8362 held in the name of Greg Smith;
Approximately 1.81667391 bitcoins (“BTC”), seized from a
Coinbase wallet held in the name of Gregory Smith;

Approximately 1.51433523 units of bitcoin cash (“BCH”), seized
from a Coin base wallet held in the name of Gregory Smith;
Approximately 36.87098378 units of Ethereum (“ETH”), seized
from a Coin base wallet held in the name of Gregory Smith;
Approximately 96.42195615 litecoins, seized from a Coinbase
wallet held in the name of Gregory Smith;

Approximately 4.52972227 BCH seized from a Bread wallet
belonging to Gregory Smith that was accessible via an Apple iPhone
belonging to Smith, associated with the telephone number (XXX)
XXX-XX17 (“Smith’s iPhone”);

Amended Final Order of Forfeiture - 5 ee ses een
: : TEWART STREET, SUITE
United States y. Smith, CR17-218-RSL SEATTLE, WASHINGTON 98101

(206) 553-7970
eo cof N DBD WH & WY LY we

Vv NY KY NY NY NH NY NY KH wt me

 

 

Case 2:17-cr-00218-RSL Document 110-2 Filed 05/31/19 Page 6 of 7

13. Approximately 0.91872488 ETH, seized from a Blockchain wallet
belonging to Gregory Smith that was accessible via Smith’s iPhone;

14. Approximately 0.91995441 BCH seized from a Blockchain wallet
belonging to Gregory Smith that was accessible via Smith’s iPhone;
and

15. Approximately 0.91977609 units of Bitcoin Gold seized from a
Blockchain wallet belonging to Gregory Smith that was accessible

via Smith’s iPhone.

The Court, having reviewed the Motion, as well as the other pleadings and papers
filed in this matter, HEREBY FINDS that entry of an Amended Final Order of Forfeiture
is appropriate for the reasons stated by the United States in the Motion and also for the

following reasons:

In the plea agreement that Defendant Gregory L. Smith entered on May 3,
2018, he agreed to forfeit his interest in the above-listed property (Dkt. No.
59, 4 7);

On November 9, 2018, the Court entered a Preliminary Order of Forfeiture
finding the above-listed property forfeitable—pursuant to 21 U.S.C.

§ 853(a) and 18 U.S.C. § 924(d)—and forfeiting the Defendant’s interest in
the property (Dkt. No. 100);

Thereafter, the United States published notice of the pending forfeiture of
the above-listed property as required by 21 U.S.C. § 853(n)(1) and Federal
Rule of Criminal Bincedine (“Fed. R. Crim. P.”) 32.2(b)(6)(C) (Dkt. No.
105), and provided direct notice to potential claimants as required by Fed.
R. Crim. P. 32.2(b)(6)(A) (Dkt. No. 107, at 6-7); and

The time for filing third-party petitions as to the above-listed property has
expired, and none were filed (Dkt No. 107, at 7).

Mf
ff
Amended Final Order of Forfeiture - 6 ANUS STATES ATICENEY
i i 7 18- TEWART STREET, SUITE
United States v. Smith, CR17-218-RSL SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo 6 SI HN tA BR WW YH =

Be NB NY YD NY ND RD RD ORD wm ieee
oN AO UN FF WY NY S& SF Oo wo HH Hh & WwW PH & ©

 

 

Case 2:17-cr-00218-RSL Document 110-2 Filed 05/31/19 Page 7 of 7

 

 

 

NOW, THEREFORE, THE COURT ORDERS:
1, No right, title, or interest in the above-listed property exists in any party
other than the United States;
2. The property is fully and finally condemned and forfeited, in its entirety, to
the United States; and
3. The United States Department of Justice, and/or its representatives, are
authorized to dispose of the property in accordance with the law.
IT IS SO ORDERED.
[ Disa of Tu
DATED this day of UNAQ_ , 2019.
“N
MUS Casa
THE HON. ROBERT S. LASNIK
UNITED STATES DISTRICT JUDGE
Presented by:
/ / 4. y A |
NEAL B. CHRISTIANSEN

Assistant United States Attorney
United States Attorney’s Office
700 Stewart Street, Suite 5220
Seattle, Washington 98101
(206) 553-4169
Neal.Christiansen2@usdoj.gov

Amended Final Order of Forfeiture - 7 Ue Stes bei
7 ; _FIR- TEWART STREEV, SUITE
United States v. Smith, CR17-218-RSL SEATTLE, WASHINGTON 98101

(206) 553-7970
